Case 1:18-cv-06650-CBA-SJB Document 27 Filed 12/05/19 Page 1 of 2 PageID #: 178



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------- X
                                                  :
 JOSE MELENDEZ, individually and on behalf of all :
 others similarly situated,                       :
                                                  : No. 18-cv-06650-CBA-SJB
                            Plaintiff,            :
                                                  :
         -v-                                      :
                                                  : NOTICE OF SUPPLEMENTAL
 ONE BRANDS, LLC,                                 : AUTHORITY
                                                  :
                            Defendant.            :
                                                  :
                                                  :
 ------------------------------------- X

        In its motion to dismiss, Defendant ONE Brands, LLC informed the Court that it planned

 to file a motion for reconsideration and in the alternative a motion for an interlocutory appeal in

 the Hackman v. ONE Brands case that is pending in D.C. Superior Court. ONE Brands files this

 notice of supplemental authority to provide this Court with the Court’s decision on that motion.

 See Attachment A.

        While the D.C. Superior Court denied ONE Brands’ motion, the Court importantly clarified

 that Plaintiff’s sugar content claims are preempted unless she can “demonstrate that her precise

 testing methods of the ONE Bars adhered ot the FDA’s methodology.” Attachment A at 6.

 Specifically, the Court explained that “[w]hile the Court’s Order implied that Defendant’s

 preemption argument about ‘nutrition content labeling’ only applied to the nutrition facts on the

 back of ONE Bars, the citations provided by Defendant in its Motion for Reconsideration

 demonstrate that nutrient content claims made throughout the packaging of ONE Bars and on its

 website may also be preempted by the Nutritional Labeling and Education Act.” Attachment A.
Case 1:18-cv-06650-CBA-SJB Document 27 Filed 12/05/19 Page 2 of 2 PageID #: 179



 at 4. “Additionally, the Court specifically agrees with Defendant that claims about the precise

 amount of sugar in ONE Bars on Defendant’s website may also be preempted.” Id.

        The Court maintained, however, that D.C. Superior Court of Civil Procedure rules did not

 require the Plaintiff to plead compliance with the FDA methodology in her complaint, but rather

 required her to “demonstrate that her precise testing methods” complied with FDA rules at

 summary judgment. Id. at 6. ONE Brands disagrees with that holding, which does not apply under

 this Court’s decisions. But this Court need not even reach that issue as Plaintiffs’ complaint in

 this case can be dismissed for the other unrebutted reasons described in ONE Brands’ motion to

 dismiss. See ECF No. 22 at 22-32.



 Dated: New York, New York

 December 5, 2019




                                                  SIDLEY AUSTIN LLP

                                                     By: /s/ Benjamin M. Mundel
                                                  Benjamin M. Mundel (admitted pro hac vice)
                                                  bmundel@sidley.com
                                                  1501 K ST NW
                                                  Washington, DC 20005
                                                  Tel: (202) 736-8157
                                                  Fax: (212) 839-5599

                                                  James D. Arden
                                                  jarden@sidley.com
                                                  787 Seventh Avenue
                                                  New York, New York 10019
                                                  Tel: (212) 839-5300
                                                  Fax: (212) 839-5599
                                                  Attorneys for Defendant One Brands, LLC
